Nichols, Chief Justice.
Appellant was found guilty of armed robbery by a jury on December 13,1976 and sentenced to serve 20 years imprisonment. Four armed men pushed their way into the home of Mr. Dock Gibson on April 1, 1974, demanding money that they had heard Mr. Gibson kept there in a safe. When the men were informed by Dock Gibson’s daughter and wife that he was not at home, they bound and gagged the daughter and wife and began searching the house. Before they finished their search, Dock Gibson arrived home. As he opened the door to his home, he was met by a blast from a shotgun. Although badly wounded, he was told to produce the money or suffer the death of himself and his family members. Mr. Gibson complied and the defendants left with approximately $6,000 in cash.
1. Appellant in his first three enumerations of error argues that the verdict is contrary to law and equity and without evidence to support it. Both the victim and his daughter identified the appellant. The victim further identified the appellant as the man who shot him. The evidence amply supports the verdict. Lawson v. State, 234 *645Ga. 136 (214 SE2d 559) (1975).
Submitted July 29, 1977
Decided September 8, 1977.
George W. Stacey, for appellant.
A. Wallace Cato, District Attorney, Arthur K. Bolton, Attorney General, for appellee.
2. The appellant also argues error in the trial court’s refusal to charge without request that the testimony of an accomplice should be viewed with skepticism. Sammy Bell, an accomplice in the crime, identified the appellant as a participant. The trial court adequately charged on this issue.

Judgment affirmed.


All the Justices concur.